Case 1:20-cv-24490-DLG Document 11 Entered on FLSD Docket 11/25/2020 Page 1 of 2

                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                CASE NO.: 20-24490-CIV-GRAHAM/MCALILEY

  CARLOS BRITO,

           Plaintiff,
  v.

  HIALEAH FEE COMMONS, LTD.;
  WESTLAND COMMONS LTD.; JAE
  MIAMI DADE, LLC; WINN-DIXIE
  STORES, INC..; and STAPLES THE
  OFFICE SUPERSTORE, LLC,

          Defendant.
  ______________________________________/

                               JOINT NOTICE OF SETTLEMENT

         Plaintiff, CARLOS BRITO, and Defendant, STAPLES THE OFFICE SUPERSTORE,

  LLC, hereby advise the Court that the parties have reached an agreement in principle to settle the

  instant case pending execution of a Settlement Agreement. The parties will file a Stipulation

  dismissing this Action with prejudice once the settlement agreement is executed, which they

  reasonably expect to do no later than 45 days from the date of this Notice. Accordingly, the Parties,

  respectfully request that the Court vacate all currently set dates and deadlines as to Defendant,

  STAPLES THE OFFICE SUPERSTORE, LLC.

         Respectfully submitted this 25th, day of November, 2020.


  /s/ Anthony J. Perez                                  /s/ Kevin M. Young
  ANTHONY J. PEREZ                                      KEVIN M. YOUNG
  Florida Bar No.: 535451                               Florida Bar No.: 114151
  GARCIA-MENOCAL & PEREZ, P.L.                          SEYFARTH SHAW LLP
  4937 S.W. 74th Court, Unit #3                         1075 Peachtree Street, N.E., Suite 2500
  Miami, FL 33155                                       Atlanta, Georgia 30309-3958
  Telephone: (305) 553- 3464                            Telephone: (404) 885-1500
  Facsimile: (305)553-3031                              Email: kyoung@seyfarth.com
  Primary Email: ajperez@lawgmp.com                     Attorney for Defendant, Staples The Office
  Attorney for Plaintiff                                Superstore LLC
Case 1:20-cv-24490-DLG Document 11 Entered on FLSD Docket 11/25/2020 Page 2 of 2




                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that I electronically filed the foregoing with the Clerk of the Court

  by using the CM/ECF system. I further certify a copy of the foregoing was sent by CM/ECF to

  all counsel of record, this 25th, day of November 2020.

                                              Respectfully submitted,

                                              GARCIA-MENOCAL & PEREZ, P.L.
                                              Attorneys for Plaintiff
                                              4937 S.W. 74th Court, No. 3
                                              Miami, FL 33155
                                              Telephone: (305) 553-3464
                                              Facsimile: (305) 553-3031
                                              Primary E-Mail: ajperez@gmplaw.com
                                              Secondary E-Mail: aquezada@lawgmp.com;
                                              bvirues@lawgmp.com; crodriguez@lawgmp.com

                                              By: /s/ Anthony J. Perez____
                                                 ANTHONY J. PEREZ




                                                  2
